                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

GREGORY ALAN URBANEK,

                  Plaintiff,                     JUDGMENT IN A CIVIL CASE
      v.
                                                    Case No. 18-cv-201-bbc
NANCY A. BERRYHILL,
Acting Commissioner of Social Security

                  Defendant.


      This action came for consideration before the court with District Judge
Barbara B. Crabb presiding. The issues have been considered and a decision
has been rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant affirming the decision of the defendant Nancy A. Berryhill, Acting

Commissioner of Social Security, and dismissing this case.




         s/ V. Olmo, Deputy Clerk                            1/04/2019
      Peter Oppeneer, Clerk of Court                            Date
